Title: Treasury Department Circular to the Collectors of the Customs, 8 July 1791
From: Treasury Department,Hamilton, Alexander
To: Collectors of the Customs



Treasury DepartmentJuly 8th. 1791.
Sir,

I have already written to you in regard to the disbursements of the Revenue Cutter on your station, except the pay of the officers and men, and have now to request that you will duly attend to that business also, so as to have in your hands the entire agency. A form will be transmitted to you, in which you will make your quarterly returns at the same periods (though distinctly) as in the Custom house department; and in the mean time, as some arrears of pay are due, you will discharge the demands of the officers from the dates of their commissions and of the seamen from the time when they were shipt, taking sufficient vouchers for your payments.
I am, Sir,   Your most obedt. servant
Alexander Hamilton

